     CASE 0:19-cv-02666-DSD-HB Document 23 Filed 06/11/20 Page 1 of 2



                    UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA
                     CIVIL NO.: 19-2666(DSD/HB)

Ricky Lee Collins, Jr.,

                Petitioner,

v.                                                 ORDER

Warden T. Beltz,

                Respondent.



     This matter is before the court upon the objections by pro se

plaintiff Ricky Lee Collins, Jr. to the May 29, 2020, report and

recommendation of Magistrate Judge Hildy Bowbeer (R&R).                 The

magistrate judge recommends that the court dismiss the case and

deny Collins’s pending motions to expand the record, for discovery,

and to amend the discovery request.          Collins timely submitted

objections to the R&R, but those objections are not directly

responsive to the R&R and instead simply restate certain facts he

believes support his claim.

     The court reviews the R&R de novo. 28 U.S.C. ' 636(b)(1)(C);

Fed. R. Civ. P. 72(b); D. Minn. L.R. 72.2(b).          After a thorough

review of the file and record, the court finds that the R&R is

well-reasoned and correct.        Accordingly, IT IS HEREBY ORDERED

that:

     1.    The objection to the R&R [ECF No. 22] is overruled;

     2.    The R&R [ECF No. 21] is adopted in its entirety;
    CASE 0:19-cv-02666-DSD-HB Document 23 Filed 06/11/20 Page 2 of 2



     3.   The petition for writ of habeas corpus [ECF No. 1] is

denied;

     4.   The motion to expand record [ECF No. 11] is denied;

     5.   The motion for discovery [ECF No. 18] is denied;

     6.   The motion to amend discovery request [ECF No. 20] is

denied;

     7.   A certificate of appealability shall not issue; and

     8.   The action is dismissed with prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: June 11, 2020

                                       s/David S. Doty
                                       David S. Doty, Judge
                                       United States District Judge




                                   2
